DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 6/06/2022, with respect to claim 6 have been fully considered and are persuasive.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikko (CA Patent Number 2,766,686 A1) on view of Filo (US Patent Publication Number 2019/0187456 A1).
With regards to claim 1, Mikko teaches an integrated device comprising: at least one photovoltaic element (201), wherein the at least one photovoltaic element (201) is adapted to receive a light beam  (incident sunlight) and generate  power for the integrated device (20) from a first portion1 received light beam that is within a first wavelength range ([Symbol font/0x6C]1 ); at least one light modulating element (100) disposed on  the at least one photovoltaic element (201), wherein the at least one light modulating element (100)  modulates, based on one or more input signals2, a second portion of the received light beams3 based on one or more input signals that is within a second wavelength range ([Symbol font/0x6C]2 ), wherein wavelengths in the first wavelength range are smaller than wavelengths in the second wavelength range (Page 6, lines 3-5 and Page 10, lines 13-15); and at least one light reflecting element (110) disposed on the at least one light modulating element (100), wherein the at least one light reflecting element (111) is adapted to reflect the modulated second portion of the light beams beam such that the modulated second portion of the light beam exits the integrated device in a direction substantially parallel to the received light4.Mikko fails to teach wherein the signal generating circuitry is . In a related art, Filo teaches wherein the signal generating circuitry (¶0053).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the integrated device, as taught by Mikko, with the signal generating circuitry, as taught by Filo, for the purpose of providing a way to extend the useful lifetime of the retroreflector, or to provide power on demand to the retroreflector electronic components (¶ 0054).

With regards to claim 2, Mikko fails to teach further comprising: one or more first conductors coupled to the at least one photovoltaic element; and a power harvesting and storage circuitry adapted to harvest and generate harvesting and storing the power generated by the at least one photovoltaic element, wherein the power harvesting and storage circuitry is connected to the at least one photovoltaic element by the one or more first conductors. In a related art, Filo teaches further comprising: one or more first conductors (205) coupled to the at least one photovoltaic element5 (¶ 0054); and a power harvesting and storage circuitry adapted to harvest and generate harvesting and storing the power generated by the at least one photovoltaic element(¶ 0054), wherein the power harvesting and storage circuitry is connected to the at least one photovoltaic element by the one or more first conductors 6(¶ 0054).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the integrated device, as taught by Mikko, with the power harvesting and storage circuitry, as taught by Filo, for the purpose of providing a way to extend the useful lifetime of the retroreflector, or to provide power on demand to the retroreflector electronic components (¶ 0054).
With regards to claim 3, Mikko fails to teach further comprising: one or more second conductors coupled to the at least light modulating element; and a signal generating circuitry adapted to generate generating the one or more input signals for the at least one light modulating element, and sending send the one or more input signals through the one or more second conductors. In a related art, Filo teaches further comprising: one or more second conductors (203) coupled to the at least light modulating element (202); and a signal generating circuitry adapted to generate generating the one or more input signals for the at least one light modulating element 7 (¶0053), and sending send the one or more input signals through the one or more second conductors.
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the integrated device, as taught by Mikko, with the signal generating circuitry, as taught by Filo, for the purpose of providing a way to extend the useful lifetime of the retroreflector, or to provide power on demand to the retroreflector electronic components (¶ 0054).
With regards to claim 4, Mikko fails to teach wherein the signal generating circuitry is at least partially powered by the power harvesting and storage circuitry. In a related art, Filo teaches wherein the signal generating circuitry is at least partially powered by the power harvesting and storage circuitry (¶0053).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the integrated device, as taught by Mikko, with the signal generating circuitry, as taught by Filo, for the purpose of providing a way to extend the useful lifetime of the retroreflector, or to provide power on demand to the retroreflector electronic components (¶ 0054).
With regards to claim 7, Mikko fails to teach a display disposed adjacent to the at least one photovoltaic element. In a related art, Filo teaches a display (205) disposed adjacent to the at least one photovoltaic element (204).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the integrated device, as taught by Mikko, with the signal generating circuitry, as taught by Filo, for the purpose of providing a way to extend the useful lifetime of the retroreflector, or to provide power on demand to the retroreflector electronic components (¶ 0054).
With regards to claim 8, Mikko teaches one or more semiconductor layers (170) are disposed between the at least one light modulator element (100) and the at least one photovoltaic element (201). 
With regards to claim 9, Mikko teaches one or more doped semiconductor layers 8(170) are disposed between the at least one light modulator element (100) and the at least one photovoltaic element (201). 
With regards to claim 18, Mikko teaches an integrated device comprising: at least one light modulating element (100), wherein the at least one light modulating element (100)is adapted to modulate, based on one or more input signals, a first light beam from a first direction based on one or more input signals , and the first light beam is within a first wavelength range (1); at nleast one light reflecting element (111) disposed on the at least one light modulating element (100), wherein the at least one light reflecting element reflects the modulated first light beam such that the modulated second portion of the light beam exits the integrated device in a second direction substantially parallel to the first direction (See Figure 2); and at least one photovoltaic element (200) disposed on the at least one light reflecting element, wherein the at least one photovoltaic element (200) receives is adapted to receive a second light beam from a third direction and generates generate power for the integrated device from the second light beam, the second light beam is within a second wavelength range (2), and wavelengths in the first wavelength range are .Mikko fails to teach wherein the signal generating circuitry is . In a related art, Filo teaches wherein the signal generating circuitry (¶0053).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the integrated device, as taught by Mikko, with the signal generating circuitry, as taught by Filo, for the purpose of providing a way to extend the useful lifetime of the retroreflector, or to provide power on demand to the retroreflector electronic components (¶ 0054).
With regards to claim 19, Mikko fails to teach a power harvesting and storage circuitry harvesting to harvest and store the power generated by the at least one photovoltaic element, wherein the power harvesting and storage circuitry is connected to the at least one photovoltaic element by the one or more first conductors; one or more second conductors coupled to the at least light modulating element; and | a signal generating circuitry generating adapted to generate the one or more input signals for the at least one light modulating element, and sending the one or more input signals through the one or more second conductors, wherein the signal generating circuitry is at least partially powered by the power harvesting and storage circuitry. In a related art, Filo teaches a power harvesting and storage circuitry harvesting to harvest and store the power generated by the at least one photovoltaic element (¶ 0054), wherein the power harvesting and storage circuitry is connected to the at least one photovoltaic element by the one or more first conductors9 (¶ 0054); one or more second conductors (203) coupled to the at least light modulating element (202); and | a signal generating circuitry generating adapted to generate the one or more input signals for the at least one light modulating element10 (¶0053), and sending the one or more input signals through the one or more second conductors (205), wherein the signal generating circuitry is at least partially powered by the power harvesting and storage circuitry (¶0053).

6	Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mikko (CA Patent Number 2,766,686 A1) on view of Filo (US Patent Publication Number 2019/0187456 A1) and in further view of  Zalusky (CN Patent Publication Number 102150282 A).
With regards to claim 5, Mikko and Filo fail to teach further comprising a temperature stabilizing circuitry, wherein the temperature stabilizing circuitry adapted to an operating temperature of the integrated device and is at least partially powered by the power harvesting and storage circuitry. In a related art, Zalusky teaches temperature stabilizing circuitry, wherein the temperature stabilizing circuitry (6754) adapted to an operating temperature of the integrated device and is at least partially powered by the power harvesting and storage circuitry11(6576 and ¶ 0334).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the integrated device, as taught by Mikko and Filo, with the signal generating circuitry, as taught by Zalusky for the purpose of providing a way to extend the useful lifetime of the retroreflector, or to provide power on demand to the retroreflector electronic components (¶ 0054).

Allowable Subject Matter
Claims 6, 10, 11, 21, 22- 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although prior art teaches integrated device comprising: at least one photovoltaic element, wherein the at least one photovoltaic element is adapted to receive receives a light beam and generate power for the integrated device, prior art fails to simultaneously teach a plurality of light modulating elements separated by at least one insulating electrically isolating layer and disposed between the at least one photovoltaic element and the at least one light reflecting element,wherein each light modulating element of the plurality of light modulating elements is adapted to modulate the second portion of the received light beam within a light wavelength range that is within the second wavelength range and specific to said light modulating element, as claimed in claim 10; wherein the at least one light modulating element is further adapted to modify a polarization of the second portion of the received light beam, as claimed in claims 21 and 27; herein the at least one electrically isolating layer is adapted to modify a polarization of the second portion of the received light beam, as claimed in claim 22; the light modulating element and the photovoltaic element, the modulated second portion of the light beam such that the modulated second portion of the light beam exits the integrated device in a direction substantially parallel to the received light beam, as claimed in claim 23

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

04 March 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 left side of the depletion region where of the [Symbol font/0x6C]1 enters
        2 Photocurrent is suppled to from 250 to 251. The who device is based upon that phtotcurrent signal  
        3 right side of the depletion region where of the [Symbol font/0x6C]2 enters
        4 right side of the depletion region where the leaves and is parrell to right side
        5 “The electricity generated by the photovoltaic layer can be directed to the electrodes or to one or more components of the electronics layer 205” (¶ 0054)
        6 “The electrodes, or the photovoltaic layer; and/or one or more energy storage devices used to store energy delivered from the photovoltaic layer and/or to deliver energy to one or more of the processor, the voltage source, or the electrodes” (¶ 0054)
        7 “The voltage source is in electrical connection with the first and second electrode layers and the processor is coupled to the voltage source, which provides the ability to apply a voltage across the piezoelectric layer” (¶ 0053)
        8  Its known in the art that photon filters are usually made with doped semiconductor materals such as InGaAs.
        9 The electricity generated by the photovoltaic layer can be directed to the electrodes or to one or more components of the electronics layer 205” (¶ 0054)
        10 The voltage source is in electrical connection with the first and second electrode layers and the processor is coupled to the voltage source, which provides the ability to apply a voltage across the piezoelectric layer” (¶ 0053)
        
        11 processor 6576 drive is operatively coupled to the voltage driver 6579 in order to control the heat-electric structure in a desired manner to adjust temperature PV grid 6574. The voltage driver may further by electric charge generated by the PV grid assembly.